 1                                                  THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10   FAIRHAVEN HEALTH, LLC,                     )
                                                )
11                                 Plaintiff,   )
                                                )     Case No. 2:19-cv-01860-RAJ
12          v.                                  )
                                                )
13   BIO-ORIGYN, LLC, JOANNA                    )     ORDER GRANTING MOTIONS
     ELLINGTON, AKA JOANNA                      )     TO SEAL
14   CLIFTON, AND DENNIS CLIFTON,               )
                                                )
15                               Defendant.     )
16

17          This matter is before the Court on Plaintiff’s motions to seal. Dkt. ## 2, 16. The
18   motions are unopposed. For the following reasons, the Court GRANTS the motions.
19          “There is a strong presumption of public access to the court’s files.” Western
20   District of Washington Local Civil Rule (“LCR”) 5(g). “Only in rare circumstances
21   should a party file a motion, opposition, or reply under seal.” LCR 5(g)(5). Normally
22   the moving party must include “a specific statement of the applicable legal standard and
23   the reasons for keeping a document under seal, with evidentiary support from
24   declarations where necessary.” LCR 5(g)(3)(B).
25          Under LCR 5(g), whichever party designates a document confidential must
26   provide a “specific statement of the applicable legal standard and the reasons for
27   keeping a document under seal, including an explanation of: (i) the legitimate private or


     ORDER - 1
 1   public interest that warrant the relief sought; (ii) the injury that will result if the relief
 2   sought is not granted; and (iii) why a less restrictive alternative to the relief sought is not
 3   sufficient.” LCR 5(g).
 4          Upon review of the briefings of the parties and the remainder of the record, the
 5   Court finds that the parties have demonstrated compelling reasons to file the identified
 6   documents under seal. Kamakana v. Cty. of Honolulu, 447 F.3d 1172, 1178-81 (9th Cir.
 7   2006). The Court has reviewed the documents and finds that they contain sensitive
 8   proprietary and confidential business information. See Moussouris v. Microsoft Corp.,
 9   No. 15-cv-1483 JLR, 2018 WL 2124162, at *2 (W.D. Wash. Apr. 24, 2018). The
10   Court agrees that the parties’ interests in protecting their confidential business
11   information outweighs the right of public access. Douglas v. Xerox Bus. Servs. LLC,
12   No. C12-1798-JCC, 2014 WL 12641056, at *1 (W.D. Wash. Apr. 11, 2014). The Court
13   also finds the proposed redacted version of the complaint, which is to be filed on the
14   public docket, to be reasonable. Accordingly, Plaintiff’s motions to seal are
15   GRANTED. Dkt. ## 2, 16.
16

17          DATED this the 30th day of March, 2020.
18
19

20                                                        A
21                                                        The Honorable Richard A. Jones
22                                                        United States District Judge

23

24

25

26

27


     ORDER - 2
